684 S.E.2d 688 (2009)
STATE
v.
Mario Lynn PHILLIPS.
No. 48A08.
Supreme Court of North Carolina.
October 1, 2009.
Barbara S. Blackman, Anne Gomez, Assistant Appellate Defenders, for Phillips.
Robert Montgomery, Special Deputy Attorney General, for State of NC.
*689 The following order has been entered on the motion filed on the 30th of September 2009 by State of NC for Extension of Time to File Brief:
"Motion Allowed. State of NC shall have up to and including the 9th day November 2009. By order of the Court in conference this the 1st of October 2009."